DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
Claims 1, 5 are objected to because of the following informalities:  
claim 1, last line, “bended” should be “bent”
claim 5, “the die line” should be “each die line” or “the at least one die line” since claim 1 introduces “at least one die line”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 5, in claim 1, the die line is taught as allowing the partition to be bendable along the die line.  With this in mind, the language of claim 5 creates indefiniteness because “a cutting length of the die line” suggests a cut line and not a bending line.  The partitions are bent along a line that is perpendicular to the cut line and not “along” a cut line.”  With this in mind, it is not clear how the partition is bendable along the die line as claimed in claim 1 if the die is being cut.  For the purposes of examination it is understood that the first honeycomb partitions are bent along a line perpendicular to the die (cut) line.

Claim 5 recites the limitation "the width of the second honeycomb partition" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  What defines the second honeycomb partition apart from the second partition?  In other words, what portion of the second partition forms the second honeycomb partition? 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dedman et al. (GB 502,126).
Regarding claim 1, For the purposes of examination the term “honeycomb” is understood to mean a structure of adjoining cells or cavities and is not interpreted as requiring a hexagonal structure since no hexagonal structure is disclosed in the instant application.  
Dedman discloses a partition structure of adjoining cells formed from a plurality of first partitions at 1, fig. 1, having a plurality of first honeycomb partitions (the reference characters, 21 and 31, of the “honeycomb partitions” point to the portion of the partitions that form the walls of the cells),  and a plurality of second partitions at 6 having a plurality of second honeycomb partitions, 
wherein the plurality of first honeycomb partitions and the plurality of second honeycomb partitions are fitted to each other, fig. 3, such that the plurality of second partitions and the plurality of first partitions are interdigitated to form a plurality of receiving portions, pg. 3: 70-95, wherein at least one first honeycomb partition has at least one die line at 2, and one part of the at least one first honeycomb partition is bendable along line 4 that is perpendicular to the die line, (as seen in fig. 3, the partition is bent along the crimp at 4) so as to change the size of an opening of the receiving portion corresponding to the at least one first honeycomb partition which is bent, fig. 3.

Regarding claim 3, Dedman further discloses that each of the first honeycomb partitions has a plurality of die lines, fig. 1 (three die lines are shown, one between each slot at 2).

Regarding claim 5, Dedman further discloses that the cut length of the die line is slightly longer than the width of the second honeycomb partition such that the bent over part of the first partition can contact against another first partition, fig. 1-3 (“slightly” is understood to mean long enough that the partition can contact against another partition as described in page 6: 4-8 of the instant application.  While the folded portion of the partition of Dedman is not shown as touching against another first partition it is clear that the bent portion is capable of reaching an adjacent parallel partition if a person desired to use the device of Dedman in this way, the cut at 2 of the 

Regarding claim 7, Dedman further discloses that the plurality of first partitions and the plurality of second partitions are cardboards, page 1: 10-15.

Regarding claims 2, 4, 6, and 8, Dedman further discloses that the honeycomb structure is placed within a box, packing case 12, fig. 3.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please refer to the attached PTO-892. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOLLIE L IMPINK whose telephone number is (571)270-1705.  The examiner can normally be reached on Monday-Friday (7:30-3:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MOLLIE LLEWELLYN IMPINK
Primary Examiner
Art Unit 3799



/MOLLIE IMPINK/Primary Examiner, Art Unit 3799